UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1942



MARY M. ALEXANDER,

                                              Plaintiff - Appellant,

          versus


PATAPSCO PARK COMMUNITY; ANNE ARUNDEL COUNTY
SCHOOL SYSTEM; PHIL MARNER; CHUCK BOWIE,
Representatives,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-
3343-MJG)


Submitted:   November 30, 2000            Decided:   December 7, 2000


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary M. Alexander, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mary M. Alexander appeals the district court’s order denying

her Fed. R. Civ. P. 60(b) motion.    We have reviewed the record and

the district court’s order and find no reversible error.    Accord-

ingly, we affirm on the reasoning of the district court.        See

Alexander v. Patapsco Park Cmty., No. CA-3343-MJG (D. Md. June 22,

2000).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2